Citation Nr: 0602643	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastric ulcer and Crohn's disease.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to March 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  In a June 1997 decision, the RO denied service connection 
for gastric ulcers and Crohn's disease.  The veteran was 
notified of his procedural appellate rights by a June 1997 
letter; however, he did not appeal the decision.  

2.  Evidence submitted since the June 1997 rating decision 
was not previously submitted, but is not related to an 
unestablished fact necessary to substantiate the claim, and 
it does not raise a reasonable possibility of substantiating 
the claim.  

3.  The preponderance of the medical evidence of record 
demonstrates that the veteran's hearing is within normal 
limits for VA rating purposes.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for gastric ulcers and 
Crohn's disease has not been received.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2005).  

2.  Chronic bilateral hearing loss was not incurred in or 
aggravated by service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 200); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

As to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for gastric ulcers and Crohn's disease, a VCAA 
letter was sent to the veteran in November 2002, prior to the 
RO's rating decision in May 2003 in which it was determined 
that new and material evidence had not been submitted.  
Moreover, the discussion in the May 2003 rating decision and 
August 2003 statement of the case (SOC) and supplemental 
statements of the case (SSOCs) in January and February 2004 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Additionally, the Board notes that another VCAA letter was 
sent to the veteran in October 2003.  These VCAA letters and 
the August 2003 SOC specifically advised him that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met as to this issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As discussed below, there is no probative medical evidence 
showing that the veteran has gastric ulcers or Crohn's 
disease of service origin.  Under these circumstances, the 
VCAA's duty to assist doctrine does not require that the 
veteran be afforded additional medical examinations.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of whether new and material evidence 
has been submitted to reopen a claim of service connection 
for gastric ulcers and Crohn's disease is required to comply 
with the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs, and VCAA notice letters complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

As to the issue of entitlement to service connection for 
bilateral hearing loss, the RO provided the veteran with a 
copy of the May 2003 rating decision which also denied 
service connection for this condition.  He was also provided 
with an August 2003 SOC, a VCAA letter in October 2003, and 
SSOCs in January and February 2004 which discussed the 
pertinent evidence, and the laws and regulations related to 
this claim.  These documents essentially notified the veteran 
of the evidence needed to prevail on his claim for service 
connection for hearing loss.  Specifically, the 2003 SOC and 
the VCAA letters gave notice of what evidence the veteran 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issue of entitlement to service 
connection for a bilateral hearing loss, the rating decision 
denying the claim occurred prior to the veteran receiving 
notice regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarification as to 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of this claim, the subsequent VA letter 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

As discussed above regarding the veteran's claim for gastric 
ulcers and Crohn's disease, assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  Such an examination 
was conducted in December 2003, and the evidence of record is 
sufficient to make a decision without obtaining additional VA 
examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of entitlement to service 
connection for bilateral hearing loss is required to comply 
with the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.  

New and Materia Evidence to Reopen 

A review of the record reflects that the veteran's claim of 
service connection for gastric ulcers and Crohn's disease was 
initially denied in June 1997, on the basis that the service 
records were negative for treatment or diagnosis of any 
digestive disorder.  This included a discharge examination 
report which was negative for complaints of, or diagnoses of 
ulcers or an intestinal disorder.  Postservice records did 
not show treatment for such until 1987 when the veteran was 
seen for abdominal pain, and he stated that he had been told 
in 1986 that he had ulcers.  Subsequently dated VA records 
(through 1996) show diagnoses of digestive conditions, to 
include inflammatory bowel disease, proctitis, and ulcerative 
colitis (Crohn's disease).  A history of peptic ulcer disease 
was noted in 1995.  In the absence of evidence of treatment 
or diagnoses of these conditions in service, the RO denied 
the claim for service connection for digestive disorders.  
The veteran was notified of this decision in June 1997, and 
this letter provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision and it is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in October 2002, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the Board notes that the RO did not reopen the 
veteran's claim for service connection for gastric ulcers and 
Crohn's disease.  The Board agrees.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 1997 denial 
included the veteran's claim, his service medical records and 
post service treatment records dated from 1987 through 1996.  

The evidence associated with the claims file subsequent to 
the RO's 1997 decision includes some duplicates of records 
already in the claims file.  However, additional private 
records and VA treatment records dated from 1996 through 2003 
were added which were not previously reviewed.  Also added 
were additional statements made by the veteran in support of 
his claim.  

The veteran reiterated his contention that service connection 
is warranted for digestive or intestinal conditions to 
include gastric ulcers and Crohn's disease.  His statements 
are not considered new or material as this contention was 
considered at the time of the previous denial in 1997.  

The treatment records added to the record since 1997 reflect 
treatment for numerous disabilities to include the veteran's 
chronic inflammatory colitis.  While these documents were not 
previously of record and my be considered new, they are not 
material to the issue at hand.  They are cumulative of prior 
records which reflect that the veteran has 
digestive/intestinal problems and continues to receive 
treatment for such.  These records do not include a nexus to 
associate current gastric ulcers, if present, or Crohn's 
disease to military service.  This evidence is not relevant 
or probative and does not raise a reasonable possibility of 
substantiating the claim.  Thus, the claim is not reopened.  

Service Connection 

The veteran contends that he had hearing loss in service due 
to noise exposure and thus is entitled to service connection.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The Board notes that inservice testing at time of entrance 
and separation reflects findings indicative of hearing 
impairment on both occasions.  However, post service evidence 
shows that although the veteran reported inservice noise 
exposure, the examiner, on VA audiology examination in 
December 2003, stated that otologic examination revealed both 
tympanic membranes and external auditory canals to be normal 
in appearance.  An audiogram revealed "perfect" audiometric 
thresholds at all frequencies tested.  Speech reception 
threshold scores and discrimination scores were also perfect.  
The examiner stated that since the veteran currently had 
perfect audiometric thresholds, it seemed apparent that his 
audiometric testing during service was representative of 
either a temporary hearing loss, or invalid audiometric 
testing.  In conclusion, the examiner opined that there was 
no basis for service connection at all for hearing loss.  

The Board finds the inservice findings from many years ago 
less persuasive than current medical evidence indicating 
normal hearing function.  Moreover, the medical records are 
negative for complaints of, or diagnoses of, hearing problems 
for many, many years after service.  Although, not 
dispositive, this fact suggests that there was no chronic 
hearing problem in the years after separation from service so 
many years ago.  

To the extent that the veteran is contending that he 
experiences hearing loss for VA service connection purposes, 
it is now well established that as a lay person without 
medical training he is not competent to opine on medical 
matters such as diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's own statements to this effect are 
accordingly entitled to no weight of probative value.

As noted previously, without competent medical evidence 
demonstrating a current diagnosed disability, the claims must 
be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  
Here, there is no competent medical evidence of chronic 
bilateral hearing loss.  

Accordingly, as the competent medical evidence demonstrates 
no current chronic bilateral hearing loss.  Thus, the 
veteran's service connection claim is denied.


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for gastric ulcers and 
Crohn's disease.  

Service connection is denied for bilateral hearing loss.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


